EXHIBIT 10.3

 

LOOP CANADA INC.

 

EMPLOYMENT AGREEMENT

 

This Employment Agreement (the "Agreement") is dated as of October 20, 2017, by
and between Frank Zitella (the "Executive") and Loop Canada Inc. (the
"Company"), a wholly owned subsidiary of LOOP Industries, Inc.

 

1. Duties.

 

1.1 Position. The Executive is employed as Chief Financial Officer, reporting to
the Company's President and Chief Executive Officer (the "CEO"). The duties and
responsibilities of the Executive shall be commensurate with the position of an
individual providing the same type of services in a similar company. The
Executive shall perform such duties as from time to time may be prescribed for
him by the Company.

 

1.2 Obligations to the Company. The Executive agrees to the best of his ability
and experience that he will at all times loyally and conscientiously perform all
of the duties and obligations required of and from the Executive pursuant to the
express and implicit terms hereof, and to the reasonable satisfaction of the
Company. During the term of the Executive's employment relationship with the
Company, the Executive further agrees that he will devote all of his business
time and attention to the business of the Company, on a full-time basis, and the
Executive will not render commercial or professional services of any nature to
any person or organization, whether or not for compensation, without the prior
written consent of the CEO, which consent shall not be unreasonably withheld.
The Executive will comply with and be bound by the Company's operating policies,
procedures and practices from time to time in effect during the term of the
Executive's employment.

 

2. Term of Employment. The Executive's employment hereunder shall be for an
indeterminate term and shall commence on or about November 8, 2017 or such later
date as the parties may agree ("Commencement Date").

 

3. Compensation. For the duties and services to be performed by the Executive
hereunder, the Company shall pay the Executive, and the Executive agrees to
accept, the salary and other benefits described below in this Section 3.

 

3.1 Salary. The Executive shall receive a yearly base salary of $280,000. The
Executive's salary will be payable pursuant to the Company's normal payroll
practices for payment of salary to executive employees. The Executive's base
salary will be reviewed as part of the Company's normal salary review process.

 

3.2 Employee Benefit Plans. Executive shall participate in the employee benefit
plans, programs and policies maintained by or for the Company for similarly
situated employees in accordance with the terms and conditions to participate in
such plans, programs and policies as in effect from time to time. The
introduction and administration of benefit plans, programs and policies are
within the Company's sole discretion and the introduction, deletion or amendment
of any benefit plan, program or policy will not constitute a breach of this
Employment Agreement, provided the Executive is provided with substantially
similar benefits or compensation in lieu.

 

3.3 Bonus. The Executive shall be eligible to receive an annual discretionary
cash bonus (the "Bonus"). The Bonus is entirely discretionary on the part of the
Company and there is no guarantee of a Bonus in any year. Under no circumstances
is the Bonus to be considered part of the Executive's salary or other regular
employment income. Any Bonus earned for any calendar year shall be paid in the
immediately following calendar year, as soon as practicable after the audited
financial statements for the Company for the year for which the Bonus is earned
have been released.

 

3.4 Equity Incentive. The Executive shall be eligible for the stock option grant
identified in Exhibit "A" to this Agreement. The terms and conditions of the
options shall at all times be governed by the Loop Industries, Inc. 2017 Equity
Incentive Plan. For greater certainty, any option or warrants or rights to other
compensation or equity, as may be set out in Exhibit A or otherwise acquired,
that remains unvested or has not yet been earned at the time of Executive's
termination shall terminate immediately upon termination of employment.

 

3.5 Vacation. The Executive shall be eligible for 4 weeks of paid vacation per
calendar year, which vacation time shall be taken at such time or times in each
year so as not to materially and adversely interfere with the business of the
Company. Such entitlement will be prorated for the calendar year in which the
Executive commences employment and for any other year of partial employment.
Payment of all vacation pay will be at base salary. Such vacation entitlement is
in addition to any Company closures for any holiday period. Unused vacation may
not be carried over from any one-year period to any other period but will be
forfeited, subject to the Executive being paid annually the minimum vacation
time and vacation pay required under applicable employment standards
legislation, including the ARLS.

 



  1

   



 

4. Termination of Employment. The Executive or the Company may end the
Executive's employment as described below. The Executive will always receive all
accrued compensation, vacation pay and benefits up to his last day of
employment.

 

4.1 Voluntary Termination. The Executive may terminate this Agreement other than
by the Executive's Resignation for Good Reason, as defined in Section 5.3 below,
upon giving a minimum of 30 days' advance written notice to the Company (the
"Resignation Notice Period"). The Company may, at any time during the
Resignation Notice Period, relieve the Executive from all or any of his duties
for all or part of the remainder of the Resignation Notice Period. This may
include a requirement that the Executive stay away from all or any of the
Company's premises, not be provided with any work, and/or have no business
contact with all or any of the Company's agents, employees, customers, clients,
distributors and suppliers. Whether or not the Executive is relieved of any
duties during the Resignation Notice Period, the Executive will be paid his base
salary and any other benefits in accordance with this letter, his employment
will not be terminated by any removal of duties, his employment will continue
during the resignation notice period and he will continue to be bound by his
obligations under this Agreement. Executive will not disclose his resignation
without the prior approval of the Company. The Company will comply with all
requirements of applicable employment standards legislation including the Quebec
Act Respecting Labour Standards, as amended or replaced (all such legislation
referred to as the "ARLS") in respect of the termination of the Executive's
employment, and the Company shall not have any further obligation to Executive.

 

4.2 Termination for Serious Reason. This Agreement may be terminated immediately
by the Company at any time for Serious Reason as defined in section 5.1 below.
Upon any termination under this Section 4.2, the Company shall pay the Executive
any accrued compensation, vacation pay and benefits up to his last day of
employment, and any unpaid expenses owing as at the date of termination. The
Company will not be required to provide any form of advance notice of
termination, pay in lieu of such notice, or any form of severance pay, except as
required by applicable labour standards legislation, including the ARLS.

 

4.3 Termination Without Serious Reason by the Company

 

4.3.1 The Company may terminate this Agreement at any time and without notice or
Serious Reason by providing the Executive with a separation package equal to the
greater of; a) one month of the Employee's then-current base salary per year of
service, or b) six months, (the "Separation Package"). The applicable cash
portion of the Separation Package shall be payable within (thirty) 30 days of
termination in one lump-sum payment. In addition to the Separation Package, the
Company shall pay the Executive's base salary up to the date of termination, any
accrued and unused vacation, any unpaid expenses owing as at the date of
termination, and any other amounts required by the ARLS. The Executive
acknowledges that the foregoing arrangements fully satisfy the Company's
obligations in respect of the termination of the Executive's employment and
irrevocably agrees that the foregoing arrangements constitute an appropriate
indemnity in lieu of reasonable notice, in full compliance with the Executive's
entitlements under the Civil Code of Quebec (the "CCQ") having explicit regard
for the nature of the employment, the specific circumstances in which it is
carried on and the duration of the period of work.

 

4.3.2 The Company's obligation to pay the Separation Package is conditional upon
the Executive's ongoing compliance with the post-employment covenants contained
in Sections 6 and 8 of this Agreement. In the event that the Executive breaches
the post-employment covenants contained in Sections 6 and 8, the Executive will
remain bound by all of the terms of this Agreement, any payments made pursuant
to the Separation Package will automatically cease, and the Executive will be
required to return any payments already made pursuant to the Separation Package.
Notwithstanding the cessation and/or return of payments, the Executive will at
no point receive payment pursuant to the Separation Package that is less than
the minimum amount of payment required to comply with applicable legislation,
including the ARLS.

 

4.3.3 The Company's obligation to pay the Separation Package is conditional upon
the Executive signing, in the presence of a witness, a full and final release in
a form satisfactory to the Company, and delivering an original executed copy of
the full and final release to the Company within forty-five (45) days after the
date of termination. If the Executive fails to execute the full and final
release, the Executive will not be entitled to the Separation Package and will
instead receive only such payments and benefit continuation as are required by
the ARLS, if any.

 

4.4 Involuntary Termination. If the Executive's employment is terminated by the
Company or a successor entity without Cause or by the Executive's Resignation
for Good Reason, the Executive will receive the Separation Package.

 

4.5 Change of Control. In the event of a Change of Control, all of the
Executive's unvested options, shares or other equity shall immediately vest.

 



  2

   



 

4.6 No Further Rights. The Executive shall have no further entitlements upon
termination, except if necessary to comply with the minimum requirements of the
ARLS. For greater certainty, any unvested option, warrants, or other
entitlements, each as set out in Exhibit A or otherwise acquired, at the time of
the Executive's termination for any reason shall cease to vest and terminate
immediately upon Executive's termination of employment, taking into account the
applicable notice period. All vested options, warrants or other bonus
entitlements will continue pursuant to their terms. The Executive acknowledges
that the foregoing arrangements fully satisfy the Company's and all affiliates'
obligations to his in respect of the termination of his employment and he agrees
that the foregoing arrangements constitute reasonable notice in accordance with
the civil law and that he will not be entitled to further notice of termination,
severance pay, incentive compensation, damages or other compensatory payments
under common law, civil law or contract.

 

4.7 Return of Company Property. All equipment, documents or any other materials
of any kind created or used by the Executive in the course of employment, or
otherwise furnished by the Company or its customers, suppliers, distributors,
employees or consultants in the Executive's possession or control, shall be
surrendered to the Company, in good condition, promptly upon the Executive's
termination of employment, irrespective of the time, manner or cause of
termination.

 

5. Definitions. For purposes of this Agreement, the following definitions shall
apply:

 

5.1 "Serious Reason" means a serious reason pursuant to Article 2094 of the CCQ
and includes, without limitation, (a) the Executive's breach of a material term
of this Agreement; (b) the Executive's conviction of a criminal offence
involving fraud or dishonesty, or which otherwise adversely impacts the
reputation of the Company; (c) the Executive directly or indirectly making
personal profit out of or in connection with a transaction or business
opportunity to which the Company is involved or otherwise associated with,
without making disclosure to and seeking the prior written consent of the
Company; (d) the Executive's failure to comply with any Company rules or
policies of a material nature; (e) the Executive's continued failure to
substantially perform his job duties; (f) any actions or omissions on the
Executive's part constituting gross misconduct or negligence in connection with
the business of the Company.

 

5.3 "Resignation for Good Reason" means the Executive's resignation as a result
of: (i) a significant and substantial reduction in the Executive's job, duties,
or responsibilities in a manner that is substantially and materially
inconsistent with the position, duties, or responsibilities held by the
Executive immediately before such reduction; (ii) any reduction in the
Executive's base salary other than in connection with and consistent with a
general reduction of all officer base salaries; or (iii) a relocation of the
Executive's work location to a location more than 50 kilometers away from his
current location provided such change increases the Executive's commute by 25
kilometers or 30 minutes. In each case, the Executive shall give written notice
to the Company of such event, and allow the Company a reasonable period to cure
such event.

 

5.4 "Change of Control" means a sale of all or substantially all of the shares
or assets of the Company or its parent, LOOP Industries, Inc. ("LPP"), or any
merger or consolidation of either the Company or LPP with or into another
corporation other than a merger or consolidation in which the holders of more
than 50% of the shares of capital stock of the Company or LPP (as the case may
be) outstanding immediately prior to such transaction continue to hold (either
by the voting securities remaining outstanding or by their being converted into
voting securities of the surviving entity) more than 50% of the total voting
power represented by the voting securities of the Company or LPP (as the case
may be), or such surviving entity, outstanding immediately after such
transaction.

 

6. Confidentiality Agreement. The Executive has signed a Proprietary Information
and Inventions Agreement (the "Proprietary Agreement") that is incorporated by
reference and made a part of this Agreement and the form of which is attached
hereto as Exhibit B. The Executive hereby represents and warrants to the Company
that the Executive has complied with all obligations under the Proprietary
Agreement and agrees to continue to abide by the terms of the Proprietary
Agreement and further agrees that the provisions of the Proprietary Agreement
shall survive any termination of this Agreement or of the Executive's employment
relationship with the Company in accordance with the terms of the Proprietary
Agreement.

 

7. Confidentiality of Terms. The Executive agrees to follow the Company's strict
policy that employees must not disclose, either directly or indirectly, any
information, including any of the terms of this Agreement, regarding salary or
stock purchase allocations to any person, including other employees of the
Company (other than such employees who have a need to know such information);
provided, however, that the Executive may discuss such terms with members of his
immediate family and any legal, tax or accounting specialists who provide the
Executive with individual legal, tax or accounting advice. Notwithstanding
anything to the contrary herein, disclosure of such information shall not be
precluded if such disclosure is in response to a valid order of a court or
governmental body or is otherwise required by law.

 

8. Covenants. This Agreement is conditional upon the Executive signing and
agreeing to be bound to the Non-Competition, Non-Solicitation and
Non-Disparagement Agreement attached as Schedule "A" to this Agreement, which
the Executive agrees to execute and deliver to the Company in connection with
this Agreement and is incorporated by reference.

 



  3

   



 

9. Breach of the Agreement. The Executive acknowledges that upon his breach of
this Agreement or the Proprietary Agreement, the Company would sustain
irreparable harm from such breach, and, therefore, the Executive agrees that in
addition to any other remedies which the Company may have under this Agreement
or otherwise, the Company shall be entitled to obtain equitable relief,
including specific performance and injunctions, restraining the Executive from
committing or continuing any such violation of this Agreement or the Proprietary
Agreement. The Executive acknowledges and agrees that upon the Executive's
material or intentional breach of any of the provisions of the Agreement
(including Sections 6 and 8) or the Proprietary Agreement, in addition to any
other remedies the Company may have under this Agreement or otherwise, the
Company's obligations to provide benefits to the Executive as described in this
Agreement, including without limitation those benefits provided in Section 4,
shall immediately terminate, except as required by applicable law.

 

10. Entire Agreement. This Agreement, including the Proprietary Agreement that
the Executive has signed, sets forth the entire agreement and understanding of
the parties relating to the subject matter herein, supersedes any prior
agreement, and merges all prior discussions between them.

 

11. Conflicts. The Executive represents and warrants that his performance of all
the terms of this Agreement will not breach any other agreement or understanding
to which the Executive is a party. The Executive has not, and will not during
the term of this Agreement, enter into any oral or written agreement in conflict
with any of the provisions of this Agreement.

 

12. Dispute Resolution. Any dispute, controversy or claim arising under or in
connection with this Agreement, or the breach hereof (including a dispute as to
whether Serious Reason or Resignation for Good Reason exists), shall be settled
by the competent courts of the Province of Quebec, district of Montreal. Each
party shall pay his, his or its own costs (including lawyers' fees) in
connection with such court proceeding except that the Company shall pay the fees
and expenses of the Executive if the Executive is the ultimate successful party
in the dispute as determined in a final, non-appealable judgement.
Notwithstanding the foregoing, the Company shall be entitled to seek equitable
relief directly from a court of competent jurisdiction with respect to any
alleged breach of the Proprietary Agreement or Sections 6 and 8, including
specific performance and injunctions, restraining the Executive from committing
or continuing to commit such alleged breach.

 

13. Successors. Any successor to the Company (whether direct or indirect and
whether by purchase, lease, merger, consolidation, liquidation or otherwise) to
all or substantially all of the Company's business and/or assets shall assume
the obligations under this Agreement and agrees expressly to perform the
obligations under this Agreement in the same manner and to the same extent as
the Company would be required to perform such obligations in the absence of a
succession. The terms of this Agreement and all of the Executive's rights
hereunder shall inure to the benefit of, and be enforceable by, the Executive's
personal or legal representatives, executors, administrators, successors, heirs,
distributees, devisees and legatees.

 

14. Miscellaneous Provisions.

 

14.1 Amendments and Waivers. Any term of this Agreement may be amended or waived
only with the written consent of the parties. The failure by either party to
enforce any rights under this Agreement shall not be construed as a waiver of
any rights of such party.

 

14.2 Notices. Any notice required or permitted by this Agreement shall be in
writing and shall be deemed sufficient upon receipt, when delivered personally
or by a nationally-recognized delivery service (such as Federal Express or UPS),
or 48 hours after being deposited in the mail as certified or registered mail
with postage prepaid, if such notice is addressed to the party to be notified at
such party's address as set forth below or as subsequently modified by written
notice.

 

14.3 Choice of Law. The validity, interpretation, construction and performance
of this Agreement shall be governed by the laws of the Province of Quebec, and
the federal laws of Canada applicable therein, without giving effect to its or
any other jurisdiction's principles of conflict of laws.

 

14.4 Severability. If one or more provisions of this Agreement are held to be
unenforceable under applicable law then (i) such provision shall be excluded
from this Agreement, the balance of the Agreement shall be interpreted as if
such provision were so excluded and the balance of the Agreement shall be
enforceable in accordance with its terms.

 

14.5 Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original, but all of which together will constitute one and
the same instrument.

 

14.6 Advice of Counsel. Each party to this agreement acknowledges that, in
executing this Agreement, such party has had the opportunity to seek the advice
of independent legal counsel, and has read and understood all of the terms and
provisions of this Agreement. This Agreement shall not be construed against any
party by reason of the drafting of preparation hereof.

 

14.7 Language. The parties hereto have expressly required that this agreement
and documents ancillary thereto be drafted in the English language. Les parties
a la présente ont expressément exige que le présent accord et les documents
afférents soient rédiges en langue anglaise.

 

[Signature page follows]

 



  4

   



 

The parties have executed this Employment Agreement as of the date first written
above.

 



The Company:

LOOP CANADA, INC.

      By: /s/ Daniel Solomita

 

Daniel Solomita     President and CEO        

Executive: 

 

 

 

 

By:

/s/ Frank Zitella

 

Name: 

Frank Zitella 

 



 



  5

   



 

EXHIBIT A

 

Grant of an option to purchase 200,000 shares of common stock of LOOP Industries
Inc. (LLPP) as follows:

 

· Subject to the Agreement, option shall vest in 1/3 increments on each of the
anniversary dates of the grant date

 

 

· Exercise price shall be the stock price on the date of grant

 

 

· Term of option is 10 years from the grant date

 

Grant of an option to purchase 40,000 shares of common stock of LLPP as follows:

 

· Upon commercialisation of LOOP's first manufacturing facility either directly
or through third parties.

 

 

· Exercise price shall be the stock price on the date of grant

 

 

· Term of option is 10 years from the grant date

 

Grant of an option to purchase 40,000 shares of common stock of LLPP as follows:

 

· Upon commercialisation of LOOP's second manufacturing facility either directly
or through third parties.

 

 

· Exercise price shall be the stock price on the date of grant

 

 

· Term of option is 10 years from the grant date

 



  6

   



 

EXHIBIT B

 

PROPRIETARY INFORMATION AND
INVENTIONS AGREEMENT

 

LOOP CANADA INC.

 

In consideration of my employment or consultancy (as the case may be) by LOOP
Canada Inc. (the "Company", which term includes the Company's, parent, LOOP
Industries, Inc., and any of their respective subsidiaries and affiliates), any
opportunity for advancement or reassignment that the Company may offer me, the
compensation paid to me in connection with such employment and any stock and/or
stock options which have been or may be granted to me by the Company, I, Frank
Zitella, hereby agree as follows:

 

1. Whenever used in this Agreement the following terms will have the following
meanings:

 

1.1 "Invention(s)" means discoveries, developments, designs, improvements,
inventions and/or works of authorship, whether or not patentable, copyrightable
or otherwise legally protectable. This includes, but is not limited to, any new
machine, article of manufacture, biological material, method, process,
technique, use, equipment, device, apparatus, system, compound, formulation,
composition of matter, design or configuration of any kind, or any improvement
thereon.

 

1.2 "Proprietary Information" means information or physical material not
generally known or available outside the Company or information or physical
material entrusted to the Company by third parties. This includes, but is not
limited to, Inventions, confidential knowledge, trade secrets, copyrights,
product ideas, techniques, processes, formulas, object codes, biological
materials such as nucleic acids, proteins, organisms, strands, cell lines,
antibodies or antigen source materials, or fragments thereof, mask works and/or
any other information of any type relating to documentation, data, schematics,
algorithms, flow charts, mechanisms, research, manufacture, improvements,
assembly, installation, marketing, forecasts, pricing, customers, the salaries,
duties, qualifications, performance levels and terms of compensation of other
employees, and/or cost or other financial data concerning any of the foregoing
or the Company and its operations. Proprietary Information may be contained in
material such as drawings, samples, procedures, specifications, reports,
studies, customer or supplier lists, budgets, cost or price lists, compilations
or computer programs, or may be in the nature of unwritten knowledge or
know-how.

 

1.3 "Company Documents" means documents or other media that contain Proprietary
Information or any other information concerning the business, operations or
plans of the Company, whether such documents have been prepared by me or by
others. "Company Documents" include, but are not limited to, blueprints,
drawings, photographs, charts, graphs, notebooks, customer lists, computer
disks, tapes or printouts, sound recordings and other printed, typewritten or
handwritten documents.

 

2. I understand that the Company is engaged in a continuous program of research,
development and production. I also recognize that the Company possesses or has
rights to Proprietary Information (including certain information developed by me
during my employment or consultancy (as the case may be) by the Company that has
commercial value in the Company's business.

 

3. I understand that the Company possesses Company Documents that are important
to its business.

 

4. I understand and agree that my employment or consultancy (as the case may be)
creates a relationship of confidence and trust between me and the Company with
respect to (i) all Proprietary Information and (ii) the confidential information
of another person or entity with which the Company has a business relationship
and is required by terms of an agreement with such entity or person to hold such
information as confidential. At all times, both during my employment or
consultancy (as the case may be) by the Company and after its termination, I
will keep in confidence and trust all such information, and I will not use or
disclose any such information without the written consent of the Company, except
as may be necessary in the ordinary course of performing my duties to the
Company.

 

5. In addition, I hereby agree as follows:

 

5.1 All Proprietary Information will be the sole property of the Company and its
assigns, and the Company and its assigns will be the sole owner of all trade
secrets, patents, copyrights and other rights in connection therewith. I hereby
assign to the Company any rights I may presently have or I may acquire in such
Proprietary Information.

 



  7

   



 

5.2 All Company Documents, apparatus, equipment and other physical property,
whether or not pertaining to Proprietary Information, furnished to me by the
Company or produced by me or others in connection with my employment or
consultancy (as the case may be) will be and remain the sole property of the
Company. I will return to the Company all such Company Documents, materials and
property as and when requested by the Company, excepting only (i) my personal
copies of records relating to my compensation; (ii) my personal copies of any
materials previously distributed generally to stockholders of the Company; and
(iii) my copy of this Agreement (my "Personal Documents"). Even if the Company
does not so request, I will return all such Company Documents, materials and
property upon termination of my employment or consultancy (as the case may be)
by me or by the Company for any reason, and, except for my Personal Documents, I
will not take with me any such Company Documents, material or property or any
reproduction thereof upon such termination.

 

5.3 I will promptly disclose to the Company, or any persons designated by it,
all Inventions relating to the Field, as defined below, made or conceived,
reduced to practice or created by me, either alone or jointly with others, prior
to the term of my employment or consultancy (as the case may be) and for one (1)
year thereafter. For purposes of this Agreement, "Field" means research,
development, marketing or manufacturing of any products also researched,
developed, marketed or manufactured by the Company.

 

5.4 All Inventions that I conceive, reduce to practice, develop or have
developed (in whole or in part, either alone or jointly with others) during the
term of my employment or consultancy (as the case may be) in connection with the
business of the Company will be the sole property of the Company and its assigns
to the maximum extent permitted by law (and to the fullest extent permitted by
law will be deemed "works made for hire"), and the Company and its assigns will
be the sole owner of all patents, copyrights and other rights in connection
therewith. I hereby assign to the Company my entire right, title and interest,
whether possessed now or later acquired, in such Inventions. I agree that any
Invention required to be disclosed under paragraph 5.3 above within one (1) year
after the term of my employment or consultancy (as the case may be) will be
presumed to have been conceived during my employment or consultancy (as the case
may be). I understand that I may overcome the presumption by showing that such
Invention was conceived after the termination of my employment or consultancy
(as the case may be).

 

5.5 During or after my employment, upon the Company's request and at the
company's expense, I will execute all papers in a timely manner and do all acts
necessary to apply for, secure, maintain or enforce patents, copyrights and any
other legal rights in Inventions assigned to the Company under this Agreement,
and I will execute all papers and do any and all acts necessary to assign and
transfer to the Company or any person or party to whom the Company is obligated
to assign its rights, my entire right, title and interest in and to such
Inventions. This obligation will survive the termination of my employment or
consultancy (as the case may be), but the Company will compensate me at a
reasonable rate after such termination for time actually spent by me at the
Company's request on such assistance. In the event that the Company is unable
for any reason whatsoever to secure my signature to any document reasonably
necessary or appropriate for any of the foregoing purposes, (including renewals,
extensions, continuations, divisions or continuations in part), I hereby
irrevocably designate and appoint the Company and its duly authorized officers
and agents as my agents and attorneys-in-fact to act for and in my behalf and
instead of me, but only for the purpose of executing and filing any such
document and doing all other lawfully permitted acts to accomplish the foregoing
purposes with the same legal force and effect as if executed by me.

 

5.6 So that the Company may be aware of the extent of any other demands upon my
time and attention, I will disclose to the Company (such disclosure to be held
in confidence by the Company) the nature and scope of any other business
activity in which I am or become engaged during the term of my employment or
consultancy (as the case may be). During the term of my employment or
consultancy (as the case may be), I will not engage in any other business
activity that is related to the Company's business or its actual or demonstrably
anticipated research and development.

 

6. As a matter of record I attach hereto as Exhibit A a complete list of all
Inventions (including patent applications and patents) relevant to the Field
that have been made, conceived, developed or first reduced to practice by me,
alone or jointly with others, prior to my employment or consultancy (as the case
may be) with the Company that I desire to remove from the operation of this
Agreement, and I covenant that such list is complete. If no such list is
attached to this Agreement, I represent that I have no such Inventions at the
time of signing this Agreement. If in the course of my employment or consultancy
with the Company, I use or incorporate into a product or process an Invention
not covered by Paragraph 5.4 of this Agreement in which I have an interest, the
Company is hereby granted a nonexclusive, fully paid-up, royalty-free,
perpetual, worldwide license of my interest to use and sublicense such Invention
without restriction of any kind.

 

7. I represent that my execution of this Agreement, my employment or consultancy
(as the case may be) with the Company and my performance of my proposed duties
to the Company in the development of its business will not violate any
obligations I may have to any former employer, or other person or entity,
including any obligations to keep confidential any proprietary or confidential
information of any such employer. I have not entered into, and I will not enter
into, any agreement that conflicts with or would, if performed by me, cause me
to breach this Agreement.

 

8. In the course of performing my duties to the Company, I will not utilize any
proprietary or confidential information of any former employer.

 

9. I agree that this Agreement does not constitute an employment or consultancy
(as the case may be) agreement for a specific duration and that, unless
otherwise provided in a written contract signed by both the Company President or
its Chief Operating Officer and me, my employment or consultancy (as the case
may be) with the Company is "at will".

 



  8

   



 

10.This Agreement will be effective as of the first day of my employment or
consultancy (as the case may be) by the Company and the obligations hereunder
will continue beyond the termination of my employment and will be binding on my
heirs, assigns and legal representatives. This Agreement is for the benefit of
the Company, its successors and assigns (including all subsidiaries, affiliates,
joint ventures and associated companies) and is not conditioned on my employment
for any period of time or compensation therefor. I agree that the Company is
entitled to communicate any obligations under this Agreement to any future
employer or potential employer of mine.

 

11.I agree that any dispute in the meaning, effect or validity of this Agreement
will be resolved in accordance with the laws of the Province of Quebec without
regard to its or any other jurisdiction's conflict of laws provisions. I further
agree that if one or more provisions of this Agreement are held to be
unenforceable under applicable laws of the Province of Quebec, such provision(s)
will be excluded from this Agreement and the balance of the Agreement will be
interpreted as if such provision were so excluded and will be enforceable in
accordance with its terms.

 

12. I HAVE READ AND UNDERSTOOD THER AGREEMENT. THER AGREEMENT MAY ONLY BE
MODIFIED BY A SUBSEQUENT WRITTEN AGREEMENT EXECUTED BY THE PRESIDENT OR CHIEF
OPERATING OFFICER OF THE COMPANY AND MYSELF.

 



Dated: November 8, 2017       By: /s/ Frank Zitella

 

Name (Print): Frank Zitella            

Accepted and Agreed to:

 

LOOP CANADA INC.

 

 

 

 

By:

/s/ Daniel Solomita

 

 

Daniel Solomita, President and CEO

 



 



 

   



 

EXHIBIT A TO

PROPRIETARY INFORMATION AND

INVENTIONS AGREEMENT

   

LOOP Canada Inc.

 

Ladies and Gentlemen:

 

1. The following is a complete list of all inventions or improvements relevant
to the subject matter of my employment or consultancy (as the case may be) by
LOOP Canada Inc. (the "Company") that have been made or conceived or first
reduced to practice by me, alone or jointly with others, prior to my employment
or consultancy (as the case may be) by the Company that I desire to remove from
the operation of the Proprietary Information and Inventions Agreement entered
into between the Company and me.

 

____ No inventions or improvements.
____ Any and all inventions regarding:

 

____ Additional sheets attached.

 

2. I propose to bring to my employment or consultancy (as the case may be) the
following materials and documents of a former employer:

 

____ No materials or documents.

 

____ See below:

 

/s/ Frank Zitella             

 

(signature)

 

Print Name : Frank Zitella

 



 

   



 

Schedule A

 

Non-Competition, Non-Solicitation and Non-Disparagement

 

1. Non-Competition. Except as with tire express written permission of Loop
Canada Inc. (the "Company"), Frank Zitella ("the Executive") shall not at any
time during employment or during the 12 month period following the Termination
Date (the "Restricted Period"), on the Executive's own behalf or on behalf of
any Person, whether directly or indirectly, in a Same or Similar Capacity, carry
on, be involved or engaged in, provide any services in relation to or have any
interest in any activity in all or part of the territory which is in competition
or which seeks to be in competition with the Business. The Executive shall not
be in default under this provision solely by virtue of holding, strictly for
portfolio purposes and as a passive investor, not more than five percent (5%) of
the issued and outstanding shares of a corporation in competition with the
Business, the shares of which are listed on a recognized stock exchange.

 

2. Non-Solicitation of Employees. The Employee shall not, during the Restricted
Period on the Executive's own behalf or on behalf of any person, whether
directly or indirectly, in all or part of the territory, offer employment to or
solicit the employment or services of or otherwise entice away from the
employment or service of the Company or its Affiliates, any Person or Persons
who are, or within the 12 months preceding the Termination Date, were (i)
employed by the Company or its Affiliates or (ii) providing consulting or other
services to the Company or its Affiliates, whether as an independent contractor
or otherwise; whether or not such Person or Persons would commit any breach of
his or her contract of employment or services by reason of leaving the service
of the Company or its Affiliates.

 

3. Non-Solicitation of Customers and Suppliers. The Executive shall not, during
the Restricted Period, on the Executive's own behalf or on behalf of any Person,
whether directly or indirectly, for any purpose which is in competition, in
whole or in part, with the Business:

 



 

(a) solicit any Customer or Supplier or procure or assist in the solicitation of
any Customer or Supplier, in all or part of the Territory; or

 

 

 

 

(b) accept business with or enter into a commercial arrangement with any
Customer or Supplier, in all or part of the Territory.



 

4. Non-Disparagement. The Executive shall not, during employment with the
Company or its Affiliates or following the termination of the Executive's
employment for any reason, on the Executive's own behalf or on behalf of any
person, whether directly or indirectly:

 



 

(a) take any action that might impair the reputation of the Company or its
Affiliates, or which might otherwise be detrimental to the business or
operational interests of the Company or its Affiliates; or

 

 

 

 

(b) criticize, disparage, defame or make any negative comments, statements or
images about the Company or its Affiliates, Including their current or former
operations, projects, initiatives, employees, consultants, independent
contractors, officers, directors, customers, suppliers, distributors,
shareholders, agents, representatives, goods, products and/or services, whether
oral or written, Including statements and images made or posted via social media
or on the internet.



 

5. Definitions. The following capitalized terms, when used herein, have the
respective meanings set forth below. Capitalized terms used but not otherwise
defined herein shall have the respective meanings ascribed thereto in the
Employment Agreement.

 

"Affiliates" means all of the Company's direct and indirect predecessor,
subsidiary, parent, related, affiliated and successor companies.

 

"Business" means at the Termination Date, or in the two years preceding the
Termination Date, any business or industry in which the Company and its
Affiliates operate, or sell, provide or distribute goods, products or services.

 

"Customer" means any Person, to the Executive's knowledge:

 



 

(a)

that has purchased or distributed the Company's or any of its Affiliates' goods,
products or services in connection with the Business at any time during the 12
months preceding the Termination Date; or

 

 

 

 

 

(b)

whom the Company has solicited, called upon or negotiated with at any time
during the 12 months preceding the Termination Date with a view to selling or
providing goods, products or services to such Person or distributing goods,
products or services through such Person.



 



  11

   



 

"Including" means "including, without limitation".

 

"Person" means any individual, corporation, firm partnership, governmental
organization or other entity.

 

"Same or Similar Capacity" means:

 



 

(a)

the same or similar capacity or function in which the Executive worked for the
Company and/or any of its Affiliates at any time during the 12 months preceding
the Termination Date; and/or

 

 

 

 

 

(b)

any other capacity, where the Employee's knowledge of Confidential Information
could provide a competitive advantage to any Person engaged in or associated
with a Person in competition with the Business.



 

"Supplier" means any Person, to the Employee's knowledge:

 



 

 

(a)

having provided goods, products or services to the Company or any of its
Affiliates in connection with the Business at any time during the 12 months
preceding the Termination Date; or

 

 

 

 

 

 

(b)

whom the Company is in negotiation with as at the Termination Date with a view
to having such Person provide goods, products or services to the Company [or any
of its Affiliates].



 

"Termination Date" means the date on which employment will end as specified in
the written notice of termination of employment provided by the Employee or the
Company, as the case may be.

 

"Territory" means Canada or the United States of America.

 



        November 8, 2017 /s/ Frank Zitella

Date 

 

Frank Zitella  



 

 

 







 